Case: 11-40521     Document: 00511767428         Page: 1     Date Filed: 02/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 24, 2012
                                     No. 11-40521
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ARNALDO VILLARREAL,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:11-CR-257-1


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Arnaldo Villarreal was convicted in the Northern District of Florida of
charges arising out of a marijuana conspiracy. After completing his term of
imprisonment, he was released and began serving a term of supervised release.
During the term of supervision, he was arrested in Laredo, Texas, while
transporting an illegal alien. The probation office filed a revocation petition
alleging that he violated the conditions of his supervised release by transporting
aliens (Violation Number 1) and leaving the judicial district without permission

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40521    Document: 00511767428      Page: 2   Date Filed: 02/24/2012

                                  No. 11-40521

(Violation Number 2). The Northern District of Florida transferred jurisdiction
over the supervised release to the Southern District of Texas.
      Villarreal pleaded guilty to transporting an undocumented alien within
the United States and at the same time stipulated that he had violated a
supervised release condition. The district court revoked his term of supervision
and sentenced him to an 18-month term of imprisonment. Villarreal does not
challenge the reasonableness of his revocation sentence, but he argues that he
stipulated only to the alien transportation violation and that there is no evidence
that he committed Violation Number 2. The written revocation judgment
reflects that Villarreal pleaded guilty to both of the charged violations. The
parties agree that Villarreal did not admit or stipulate that he committed
Violation Number 2, and review of the revocation colloquy confirms that
Villarreal admitted only that he violated one release condition. Accordingly, the
matter is remanded to the district court for the purpose of correcting the written
judgment to reflect that Villarreal stipulated only to a single violation. See
United States v. Zanabria, 74 F.3d 590, 593 (5th Cir. 1996) (remanding for
correction of judgment where recitation of crimes of conviction was inconsistent
with verdict).
      AFFIRMED; REMANDED FOR CORRECTION OF JUDGMENT.




                                        2